El Juez Asociado Señor Martínez Torres
emitió la opinión del Tribunal.
Se nos invita a resolver que, luego de la norma estable-cida en Pueblo v. Sánchez Valle et al., 192 DPR 594 (2015), y confirmada en su totalidad por el Tribunal Supremo Federal en Puerto Rico v. Sanchez Valle, 136 S. Ct. 1863, 579 US_ (2016), los veredictos de culpabilidad que emitan los jurados en las cortes territoriales de Puerto Rico tienen que ser por unanimidad. Sin embargo, toda vez que esa exhortación parte de una lectura errónea de esos casos, rechazamos adoptarla. El requisito de unanimidad en los veredictos condenatorios no es un derecho fundamental re-conocido por el Tribunal Supremo federal y como tal, apli-cable al territorio de Puerto Rico. Es por esto que procede revocar el dictamen del Tribunal de Apelaciones, en cuanto a este asunto, y devolver el caso a ese foro para que evalúe el resto de los señalamientos de error que formuló el apelado. McDonald v. City of Chicago, III, 561 US 742 (2010).
*1006I
El Ministerio Público acusó al Sr. Pablo José Casellas Toro por violación del Art. 5.15 (disparo de armas de fuego) de la Ley de Armas de Puerto Rico, 25 LPRA sec. 458n, y de los Arts. 106 (asesinato en primer grado), 291 (destrucción de prueba) y 273 (presentación de escritos falsos) del Có-digo Penal de 2004 (33 LPRA sees. 4734, 4919 y 4901). Tras varios incidentes procesales, los delitos graves de disparar un arma, asesinato en primer grado y destrucción de prueba se juzgaron por un Jurado, mientras que el delito menos grave de presentación de escritos falsos fue venti-lado ante un tribunal de derecho. Por un lado, el Jurado, en votación 11 a 1, encontró culpable al señor Casellas Toro por los delitos graves. Por otro lado, el tribunal lo declaró culpable por el delito menos grave. Eventualmente, el se-ñor Casellas Toro fue condenado a cumplir un total de ciento nueve años en prisión.
En desacuerdo con esos dictámenes, el señor Casellas Toro recurrió ante el Tribunal de Apelaciones mediante un recurso de apelación. Señaló la comisión de treinta y tres errores. No obstante, el foro apelativo intermedio se limitó a resolver el asunto que hoy tenemos ante nuestra consi-deración; es decir, si los veredictos que emiten los jurados en los tribunales de Puerto Rico tienen que ser unánimes. Esto se debió a que el señor Casellas Toro, luego de presen-tar el recurso de apelación, presentó una moción en la que adujo que, en vista de la Opinión de este Tribunal en Pueblo v. Sánchez Valle et al., supra, procedía que se ordenara un nuevo juicio, porque el veredicto que el Jurado emitió en su contra no fue unánime y, por eso, según él, era inválido. La Procuradora General se opuso a esa solicitud y señaló que la Opinión de este Tribunal en Pueblo v. Sánchez Valle et al., supra, no tuvo el alcance de extender a Puerto Rico el componente de la unanimidad de la Sexta Enmienda de la Constitución federal.
*1007Luego de evaluar las posturas de ambas partes, el Tribunal de Apelaciones falló a favor del señor Casellas Toro.(1) Según el foro apelativo intermedio, en la medida en que la decisión en Pueblo v. Sánchez Valle et al., supra, estableció que la Isla no tiene una soberanía separada a la del Gobierno federal, el requisito de unanimidad en los ve-redictos federales de culpabilidad le aplica al Gobierno de Puerto Rico.
Insatisfecha con esa decisión, la Procuradora General recurrió ante este Tribunal. Arguyo que el Tribunal de Ape-laciones erró al interpretar Pueblo v. Sánchez Valle et al., supra, y establecer así una nueva norma constitucional aplicable a los juicios criminales que se ventilan ante los tribunales de Puerto Rico. Evaluado el recurso como un certiorari, emitimos una Resolución en la que ordenamos al señor Casellas Toro mostrar causa por la cual no debía-mos revocar la sentencia del foro apelativo intermedio. Este compareció oportunamente y expuso sus argumentos.
HH i — I
 A. Durante el siglo XIX existía un entendido de que los derechos individuales consagrados en la Constitu-ción federal eran extensivos a los territorios propiedad del Gobierno de Estados Unidos. J.J. Álvarez González, Dere-cho constitucional de Puerto Rico y relaciones constitucio-nales con los Estados Unidos: casos y materiales, Bogotá, Ed. Tends, 2009, pág. 410. Véase Thompson v. State of Utah, 170 US 343 (1898), revocado en Collins v. Youngblood, 497 US 37 (1990). Sin embargo, a principios del siglo XX el Tribunal Supremo federal emitió una serie de decisiones que alteraron esa norma. De esta forma, a través de los llamados casos insulares, se estableció que solo los derechos de la Constitución federal clasificados *1008como fundamentales aplican por su propia fuerza a los te-rritorios no incorporados como Puerto Rico. Downes v. Bidwell, 182 US 244 (1901). Véase, además, Álvarez González, op cit., pág. 388.
Si bien esa doctrina ha sido criticada fuertemente a tra-vés de los años, lo cierto es que hoy continúa vigente, aun-que con algunas diferencias de enfoque y estilo. Pueblo v. Sánchez Valle et al., supra, pág. 626. Como señaló el Tribunal Supremo de Estados Unidos en Boumediene v. Bush, 553 US 723, 759 (2008), esa "Corte diseñó, en los casos insulares, una doctrina que le permitió usar su poder con moderación y donde más se necesitara. Esta doctrina cen-tenaria explica nuestro análisis en este asunto”. (Traduc-ción nuestra). (“[T\he Court devised in the Insular Cases a doctrine that allowed it to use its power sparingly and where it would be most needed. This century-old doctrine informs our analysis in the present matter”). (Enfasis suplido). Id.
"[E]n cuanto a los territorios se refiere, la doctrina de los casos insulares no ha salido intacta de los constantes ata-ques constitucionales que sufrió durante el siglo XX”. C. Saavedra Gutiérrez, Incorporación “de jure” o incorpora-ción “de facto”: dos propuestas para erradicar fantasmas constitucionales, 80 Rev. Jur. UPR 967, 981 (2011). Des-pués de Boumediene, puede afirmarse que hay cláusulas de la Constitución federal que cobijan directamente a los ha-bitantes de los territorios. El análisis es pragmático, ale-jado de los fundamentos dogmáticos de menosprecio racial y cultural que moldearon los casos insulares de principios del siglo XX, y liberado del temor al efecto que cualquier decisión judicial pudiera tener sobre el territorio de Filipi-nas, destinado a ser independiente. Para un estudio de es-tos factores, véanse, en general: G.A. Gelpí, Los casos in-sulares: un estudio histórico comparativo de Puerto Rico, Hawaii y las Islas Filipinas, 45 Rev. Jur. UIPR 215 (2011); *1009J.A. Cabranes, Citizenship and the American Empire, 127 U. Pa. L. Rev. 391 (1978).
B. El señor Casellas Toro argumenta que la norma es-tablecida en Pueblo v. Sánchez Valle et al., supra, alteró lo expuesto en el acápite anterior, de tal forma que ahora no solo las garantías fundamentales de la Constitución federal aplican a Puerto Rico, sino que en el territorio aplican todos los derechos constitucionales oponibles al Gobierno federal. En vista de esos planteamientos, debemos precisar la norma aplicable, a la luz de lo resuelto en Pueblo v. Sánchez Valle et al., supra.
Allí, tuvimos ante nuestra consideración varios acusa-dos que fueron procesados por el Gobierno federal por co-meter ciertos delitos relacionados al tráfico ilegal de armas de fuego y, subsiguientemente, el Gobierno de Puerto Rico inició un procedimiento penal contra estos por los mismos delitos. Los acusados plantearon que el Ministerio Público estaba impedido de continuar con ese procedimiento, toda vez que ello implicaba exponerlos a ser castigados en dos ocasiones por la misma ofensa. Por su parte, el Gobierno de Puerto Rico se opuso.
Para resolver esa controversia, hicimos un estudio rigu-roso de la doctrina federal aplicable. Así, revocamos nues-tro precedente en Pueblo v. Castro García, 120 DPR 740 (1988), y resolvimos que “no se puede procesar en los tribunales de Puerto Rico a una persona que haya sido ab-suelta, convicta o expuesta a serlo por el mismo delito en los tribunales federales”. Pueblo v. Sánchez Valle et al., supra, pág. 598.
En el proceso de llegar a esa conclusión, hicimos un re-paso del desarrollo de la protección constitucional contra la doble exposición, así como de la doctrina de soberanía dual, la cual a modo de excepción, le permite a los estados de la Unión y al Gobierno federal, como soberanos distintos, pro-cesar criminalmente a personas por las mismas ofensas. *1010Según expusimos, esa excepción responde al entendido de que en el sistema de gobierno americano, los estados fede-rados y el Gobierno federal son dos entes soberanos separados. Además, analizamos los criterios que elaboró el Tribunal Supremo federal para determinar si otros entes políticos, que no son propiamente estados federados, po-seen un grado de soberanía igual a la de estos últimos, de forma tal que les aplique la doctrina de soberanía dual. Según discutimos, lo fundamental para el máximo foro federal es cuál es la fuente última del poder que posee el ente para encausar criminalmente a los que transgredan la ley. Pueblo v. Sánchez Valle et al., supra.
Con ese marco legal, precisamos que era inescapable resolver que Puerto Rico carece de una soberanía propia y separada a la del Gobierno federal, aunque fue el primer territorio que redactó su propia Constitución para regir los asuntos locales. Pueblo v. Sánchez Valle et al., supra, pág. 642. Por eso, la autoridad para procesar los delitos en el Estado Libre Asociado de Puerto Rico proviene, en última instancia, de una delegación de poder del Congreso de Es-tados Unidos y no de una soberanía propia. íd. A pesar de que esa delegación fue significativa, Puerto Rico no dejó de “ser un territorio de [...] Estados Unidos sujeto al poder del Congreso, según lo dispuesto en la cláusula territorial de la Constitución federal (Art. IV, Sec. 3)”. íd., pág. 644. Por lo tanto, la delegación de poder que hizo el Congreso “no representó una cesión de soberanía a Puerto Rico”. íd. Fue a la luz de esa realidad que concluimos que la autoridad del Gobierno de Puerto Rico para encausar criminalmente a las personas que cometen delitos se ejerce actualmente por autorización y delegación del Congreso federal.
Nuestro razonamiento fue avalado en su totalidad por el Tribunal Supremo federal. Puerto Rico v. Sanchez Valle, supra. En su dictamen, el máximo foro judicial de Estados Unidos enfatizó que por más poder soberano que se dele-gara al Pueblo de Puerto Rico en 1952, el Congreso no dejó *1011de ser el “delegador” en esa ecuación. íd., pág. 1876. Esto es así, ya que “el Congreso autorizó y aprobó la Constitu-ción de Puerto Rico, de la cual se deriva su poder acusatorio”. (Traducción nuestra). íd. (“Congress authorized and approved [Puerto Rico’s] Constitution, from which prosecutorial power now flows” [énfasis suplido]). Por con-siguiente, ese Foro recalcó que la fuente última del poder de Puerto Rico para procesar criminalmente reside en el Gobierno federal. Esa conclusión quedó reforzada cuando el Tribunal Supremo federal expresó en su decisión que cuando se busca el origen de la autoridad de Puerto Rico para condenar a los delincuentes “llegamos a las escalina-tas del Capitolio de Estados Unidos”. (Traducción nuestra), íd. (“because when we trace that authority all the way back, we arrive at the doorstep of the US Capitol” [énfasis suplido]).
Esta frase del Tribunal Supremo federal es reve-ladora, ya que colocó de manifiesto que el Estado Libre Asociado de Puerto Rico no ostenta soberanía propia sino delegada, entendido ese concepto desde la perspectiva del derecho político. Dicho de otro modo, Puerto Rico no es un Estado soberano. Si lo fuese, el resultado habría sido dis-tinto en Puerto Rico v. Sanchez Valle, supra, pues “[c]ada Estado soberano debe respetar la independencia de cual-quier otro Estado soberano, y los tribunales de un país no pueden juzgar los actos del gobierno de otro país realizados en su propio territorio”. (Traducción nuestra). Underhill v. Hernandez, 168 US 250, 252 (1897) {“Every sovereign State is bound to respect the independence of every other sovereign State, and the courts of one country will not sit in judgment on the acts of the government of another done within its own territory” [énfasis suplido]).
Desde 1900, el Gobierno de Puerto Rico puede aprobar leyes penales y procesar judicialmente a quienes las infrinjan. Si algo quedó claro en Puerto Rico v. Sanchez Valle, supra, fue que por ello no procedía atribuir al terri-*1012torio de Puerto Rico una soberanía propia. íd., págs. 1875-1876. En ese sentido, el Estado Libre Asociado de Puerto Rico es un ente político autónomo, que ejerce la soberanía del Pueblo solamente sobre aquellos asuntos que no están regidos por la Constitución federal. Puerto Rico v. Sanchez Valle, supra, pág. 1874; Rodriguez v. Popular Democratic Party, 457 US 1, 8 (1982); Examining Bd. of Engineers, Architects and Surveyors v. Flores de Otero, 426 US 572, 597 (1976); Calero-Toledo v. Pearson Yacht Leasing Co., 416 US 663, 673-674 (1974); Pueblo v. Sánchez Valle et al., supra, pág. 635. Por eso, las facultades del soberano que ejerce el Pueblo de Puerto Rico para su gobierno intemo (Const. P.R., Art. I, Sec. 2, LPRA, Tomo 1), incluyendo la autoridad para procesar a las personas que cometen deli-tos, provienen de una delegación al pueblo del territorio y no de una cesión de soberanía. No se trata de una sobera-nía propia como la que ostentan el gobierno federal, los estados o las tribus nativas americanas. Puerto Rico v. Sanchez Valle, supra, págs. 1871-1872.
De esa forma, nuestros pronunciamientos en Pueblo v. Sánchez Valle et al., supra, confirmados por el Tribunal Supremo federal en Puerto Rico v. Sánchez Valle, supra, explicaron los efectos de la realidad política de Puerto Rico en la aplicación de la cláusula que protege contra la doble exposición. Ampliar el alcance de esas decisiones, y plantear que estas tuvieron el efecto de colocar el Gobierno de Puerto Rico dentro del Gobierno federal, es una inter-pretación errónea de ambos casos. El hecho de que el Go-bierno de Puerto Rico y el Gobierno federal deriven de la misma fuente su autoridad para entablar procesos penales no significa que son un solo ente gubernamental ni que están sujetos a las mismas reglas al momento de ejercer ese poder. Tampoco implica que los tribunales de Puerto Rico sean un mero anexo de los tribunales federales. Como se dejó claro en Pueblo v. Sánchez Valle et al., supra, me-diante la Ley Pública 600 el Congreso delegó al Pueblo de *1013Puerto Rico la autoridad de diseñar un gobierno propio, con un sistema de tribunales separado de los tribunales federales. Véase Calero-Toledo v. Pearson Yacht Leasing Co., supra, págs. 671-672. Es menester resaltar que nada en estos dictámenes alteró las normas existentes respecto a cuáles de los derechos consagrados en la Constitución federal aplican en Puerto Rico.
Nuestro análisis en Pueblo v. Sánchez Valle et al., supra, según refrendado por el Tribunal Supremo federal en Puerto Rico v. Sánchez Valle, supra, fue claro en puntuali-zar que la identidad de fuentes y la carencia de soberanía propia no son sinónimo de una ausencia de autoridad, pues esta se deriva de un poder delegado. Cónsono con lo anterior, dejamos claro que, conforme con lo resuelto por el Tribunal Supremo Federal en U.S. v. Wheeler, 435 US 313 (1978), existe una diferencia entre, por un lado, auscultar el poder que tiene un ente para legislar en materia penal o su autoridad para acusar a las personas por infracciones a sus leyes y, por otro lado, analizar cuál es la última fuente de poder de donde las acusaciones provinieron. Pueblo v. Sánchez Valle et al., supra, págs. 643-644.
Aseverar que es correcta la tesis que propone el peticionario, implicaría resolver que somos un territorio de Estados Unidos impedido de tener un ordenamiento propio en materia de derecho penal sustantivo y procesal. Nótese que cada una de esas áreas del Derecho es obra de la Asamblea Legislativa de Puerto Rico y de las decisiones que, con carácter vinculante, emite esta Curia. Aunque el territorio de Puerto Rico no tiene soberanía propia, sí tiene una autoridad delegada por el Congreso para crear su or-denamiento legal propio en materia de derecho penal sus-tantivo y criminal.
Aclarado que Pueblo v. Sánchez Valle et al., supra, no alteró las normas constitucionales relacionadas a los jui-cios por jurado, procede examinar los planteamientos del *1014apelado respecto al requisito de unanimidad en los veredic-tos que emiten los jurados en Puerto Rico.
h-í H-i h — i
A. La Constitución federal codifica el derecho a juicio por jurado en casos criminales en su Sexta Enmienda. Emda. VI, Const. EE. UU., LPRA, Tomo 1 (“In all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial, by an impartial jury of the State and district wherein the crime shall have been committed [...] [énfasis suplido]). Incluso, a través del proceso de incorporación selectiva, se reconoció el derecho a un jui-cio por jurado en casos penales como fundamental. Duncan v. State of La., 391 US 145 (1968). Sin embargo, en ese caso el Tribunal Supremo fue enfático al señalar que su deter-minación no implicaría cambios profusos en los procedi-mientos penales de los estados, en lo que respecta a los jurados configurados por menos de doce personas y al re-quisito de la unanimidad para el veredicto condenatorio, íd., págs. 157-158.
Por otra parte, en Williams v. Florida, 399 US 78 (1970), el Tribunal Supremo de Estados Unidos discutió con detenimiento la institución del jurado. En ese caso, la controversia giraba en torno al número de personas que debía componerlo en el foro estatal. Pertinente a la contro-versia que nos ocupa, el Tribunal Supremo federal realizó un análisis histórico sobre la redacción de la Sexta En-mienda, y confirmó que el Senado removió del texto original varias disposiciones ligadas al common law, anterior a la Constitución de 1789, incluyendo el requisito de unani-midad en el veredicto. Id., pág. 96.
Así, un estudio riguroso de la jurisprudencia federal revela que el requisito de la unanimidad no se ha reco-nocido como un derecho fundamental aplicable a los esta-dos o territorios en virtud de la Quinta o la Decimocuarta *1015Enmienda de la Constitución de Estados Unidos. Véase Territory of Hawaii v. Mankichi, 190 US 197 (1903) (se validó un veredicto de culpabilidad no unánime de nueve votos a favor y tres en contra, emitido según las leyes del entonces territorio de Hawaii). Véase, también, Apodaca v. Oregon, 406 US 404 (1972) (por pluralidad de votos, se validaron veredictos con diez o más votos emitidos por jurados com-puestos por doce miembros); Johnson v. Louisiana, 406 US 356 (1972) (se validaron veredictos con nueve o más votos emitidos por jurados compuestos por doce miembros). Véase, además, E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1992, Vol. II, Sec. 15.1(F), págs. 282-285.
En Apodaca v. Oregon, supra, y en Johnson v. Louisiana, supra, el Tribunal Supremo de Estados Unidos auscultó la constitucionalidad de varias leyes estatales que permitían rendir veredictos de culpabilidad mediante el voto mayoritario del jurado. Surge de los hechos de estos casos que el estado de Oregon permitía veredictos mayori-tarios con diez de doce votos, y el estado de Louisiana per-mitía veredictos mayoritarios con nueve de doce votos. Conforme a ambos dictámenes, el Tribunal Supremo deter-minó que el veredicto unánime no constituye un requisito para establecer la culpabilidad del acusado más allá de duda razonable, ni para propiciar el derecho a un juicio por jurado, como lo establece la Sexta Enmienda de la Consti-tución de Estados Unidos, supra.
Cónsono con lo anterior, en Johnson v. Louisiana, supra, pág. 359, el Tribunal Supremo federal estableció que nunca ha resuelto que un jurado unánime sea un requisito para cumplir con el debido proceso de ley (“We note at the outset that this Court has never held jury unanimity to be a requisite of due process of law” [énfasis suplido]). Indicó que los votos de disenso en un jurado no representan un cuestionamiento sustancial constitucional sobre la integri-dad y la certeza de la mayoría en un veredicto de *1016culpabilidad. íd., pág. 360 (“Entirely apart from these cases, however, it is our view that the fact of three dissenting votes to acquit raises no question of constitutional substance about either the integrity or the accuracy of the majority verdict of guilt” [énfasis suplido]).
El Tribunal Supremo federal concluyó, luego de citar lo resuelto en Allen v. U.S., 164 US 492 (1896), que no existe base para denigrar el voto de una mayoría del jurado, o rehusar aceptar su decisión como una carente de duda razonable. Es el jurado disidente quien debería considerar si su duda fue razonable, toda vez que no fue capaz de generar la misma impresión en las mentes de tantas per-sonas, igualmente honestas e inteligentes. Johnson v. Louisiana, supra, págs. 361-362.
Por otra parte, en Apodaca v. Oregon, supra, tres acu-sados fueron hallados culpables mediante respectivos votos mayoritarios del Jurado (11-1, 10-2), por incurrir en agre-sión mediante un arma, robo domiciliario y robo agravado. Los acusados argumentaron que esa votación mayoritaria de culpabilidad violó su derecho a un juicio por jurado, se-gún reconocido por la Sexta Enmienda de la Constitución. Apoyado en el análisis vertido en Williams v. Florida, supra, el Tribunal Supremo concluyó que, al igual que la composición de doce personas en un jurado de lo penal, el veredicto por unanimidad tampoco constituye un requisito de talla constitucional.
De esa forma, el Tribunal Supremo federal no ha reconocido el requisito de la unanimidad en los veredictos de culpabilidad emitidos por un Jurado como un derecho fundamental oponible a los estados y territorios. McDonald v. City of Chicago, III, supra, pág. 765 esc. 14 (“The Court has held that although the Sixth Amendment right to trial by jury requires unanimous verdict in federal criminal trials, it does not require a unanimous jury verdict in state criminal trials” [énfasis suplido]).
*1017 La norma jurisprudencial que se reitera en los casos del Tribunal Supremo federal discutidos es clara: el requisito de unanimidad en los veredictos condenatorios no es de estirpe constitucional. Esa era la norma en Puerto Rico antes de la aprobación en 1952 de la Ley Pública 600, 64 Stat. 319, y continúa siéndolo al presente. Fournier v. Gonzalez, 269 F.2d 26, 29 (1er Cir. 1959) {“If as we hold, there was no constitutional guaranty of a unanimous jury verdict before 1952, it seems clear, a fortiori, that no such federal right arose in 1952 thereafter” [énfasis suplido]).
B. Por otro lado, la Constitución de Puerto Rico tam-bién consagra el derecho ajuicio por jurado en casos crimi-nales en donde se juzguen delitos graves. Específicamente, la Sec. 11 del Art. II de nuestra Constitución, LPRA, Tomo 1, ed. 2016, pág. 354, dispone, en lo pertinente, lo si-guiente:
En los procesos por delito grave el acusado tendrá derecho a que su juicio se ventile ante un jurado imparcial compuesto por doce vecinos del distrito, quienes podrán rendir veredicto por mayoría de votos en el cual deberán concurrir no menos de nueve.(2)
Sin embargo, previo a la aprobación de nuestra Consti-tución en 1952, la figura del Jurado ya estaba instaurada en la Isla. Particularmente, el primer gobierno civil bajo la soberanía americana estableció ese derecho en los casos criminales. Véase la Ley de 12 de enero de 1901 (34 LPRA ant. see. 462 n.). Si bien en un principio los veredictos que rendían los Jurados en virtud de ese estatuto tenían que ser por unanimidad, unos años antes de la aprobación de la Constitución esa disposición se enmendó mediante la Ley Núm. 11 de 19 de agosto de 1948 (34 LPRA ant. sees. 611 n. *1018y 811 n.), para autorizar que los veredictos se obtuviesen con la concurrencia de nueve miembros del Jurado.
Al elevarse a rango constitucional la garantía de juicio por jurado, los constituyentes decidieron mantener los ve-redictos con la concurrencia de solo nueve miembros del jurado. El propósito de la Convención Constituyente, al in-cluir esa cláusula, fue evitar que se aplicara la equivalen-cia histórica entre “juicio por jurado” y “juicio por jurado con veredicto unánime”. En el debate legislativo sobre la medida, el delegado por Distrito, el Sr. Jaime Benitez, ex-presó que había el temor de que si no se colocaba expresa-mente en la Constitución el número de votos necesarios para el veredicto, prevalecería el requisito de unanimidad de los doce jurados. 3 Diario de Sesiones de la Convención Constituyente de Puerto Rico 1589 (1952), citado por Chiesa Aponte, op. cit., pág. 284 esc. 42. Surge del Diario de Sesiones que la Convención Constituyente no quiso de-jar en manos de la Asamblea Legislativa la facultad de disponer el número de votos necesarios para el veredicto condenatorio, sin restricción alguna. Véase Pueblo v. Figueroa Rosa, 112 DPR 154, 160 (1982).
De esa forma se rechazó la necesidad de requerir la una-nimidad de los miembros del Jurado para llegar a un vere-dicto de culpabilidad. Por su parte, el Congreso aceptó la propuesta de la Asamblea Constituyente y, contrario a otras disposiciones, no condicionó la aprobación de nuestra Constitución a que se alterara la disposición sobre juicio por jurado. Véase Pueblo v. Sánchez Valle et al., supra, págs. 630-631. Esta disposición constitucional ha sido cuestionada a través de los años pero siempre hemos sos-tenido su constitucionalidad. Pueblo v. Báez Cintrón, 102 DPR 30 (1974); Pueblo v. Santiago Padilla, 100 DPR 782, 784 (1972); Pueblo v. Batista Maldonado, 100 DPR 936 (1972); Pueblo v. Hernández Soto, 99 DPR 768, 778-779 (1971); Pueblo v. Aponte González, 83 DPR 511, 513-514 *1019(1961); Jaca Hernández v. Delgado, 82 DPR 402, 406-409 (1961); Fournier v. González, 80 DPR 262 (1958).
En fin, no hay duda de que en los tribunales te-rritoriales de Puerto Rico es válido un veredicto de culpa-bilidad en el que concurran, como mínimo, nueve miem-bros del Jurado.
IV
Como vimos, en Puerto Rico solo aplican los derechos fundamentales de la Constitución federal, reconocidos por el Tribunal Supremo de Estados Unidos. Esa es la norma apli-cable desde principios del siglo pasado. Lo establecido en Pueblo v. Sánchez Valle et al., supra, y en Puerto Rico v. Sanchez Valle, supra, aunque trascendental, no varió esa norma. E.L. Chiesa Aponte, Derecho procesal penal, 85 Rev. Jur. UPR 477 (2016). Por su parte, el Tribunal Supremo federal ha rechazado reconocer el requisito de la unanimi-dad en los veredictos que emiten los Jurados como un dere-cho fundamental. McDonald v. City of Chicago, III, supra. Asimismo, esa exigencia no surge de nuestra Constitución y tampoco se ha estatuido por la Asamblea Legislativa. Por lo tanto, el planteamiento del señor Casellas Toro es incorrecto y carece de una base jurídica que lo sustente.
Por esa razón, el dictamen del Tribunal de Apelaciones que avaló el razonamiento propuesto por el señor Casellas Toro no puede proceder. Según discutido, la validez consti-tucional de los veredictos por mayoría de nueve o más en nuestros tribunales está firmemente establecida.
V
Por los fundamentos expuestos, revocamos la sentencia del Tribunal de Apelaciones, reinstalamos el dictamen del Tribunal de Primera Instancia y devolvemos el caso al foro *1020apelativo intermedio para que evalúe los demás señala-mientos de error que formuló el señor Casellas Toro en su recurso de apelación.

Se dictará Sentencia de conformidad.

La Jueza Presidenta Oronoz Rodríguez concurrió con una opinión escrita, a la cual se unió el Juez Asociado Señor Colón Pérez. La Juez Asociada Señora Rodríguez Rodríguez se inhibió.

 Panel integrado por su presidente, el juez Piñero González, así como las juezas Birriel Cardona y Surén Puentes. Esta última disintió por escrito.


 Asimismo, la Regla 111 de Procedimiento Criminal, 34 LPRA Ap. II, dispone que los acusados tienen derecho a un juicio por jurado en casos de delitos graves y en casos de delitos menos grave siempre que se presente laacusación en una Sala Superior del Tribunal de Primera Instancia.